As filed with the Securities and Exchange Commission on January 26, 2011 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CREE, INC. (Exact name of registrant as specified in its charter) North Carolina 56-1572719 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4600 Silicon Drive Durham, North Carolina (Address of Principal Executive Offices) (Zip Code) CREE, INC. 2004 LONG-TERM INCENTIVE COMPENSATION PLAN (AS AMENDED) (Full title of the plan) John T. Kurtzweil Executive Vice President – Finance, Chief Financial Officer and Treasurer Cree, Inc. 4600 Silicon Drive Durham, North Carolina 27703 (919) 313-5300 (Name, address and telephone number, including area code, of agent for service) Copy to: Adam H. Broome, Esq. Cree, Inc. 4600 Silicon Drive Durham, North Carolina 27703 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filerx Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo CALCULATION OF REGISTRATION FEE Title of Securities To Be Registered Amount To Be Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, $0.00125 par value (1) 3,130,595 (2) $52.09 (3) (1) Each share of Common Stock issued by the Registrant includes one right to purchase a fraction of a share of Series A Preferred Stock. Prior to the occurrence of certain events, the preferred stock purchase rights will notbe exercisable or evidenced separately from the CommonStock. Accordingly, no additional registrationfee is required. (2)Includes (a) 3,000,000 additional shares that are authorized for issuance under the Registrant's 2004 Long-Term Incentive Compensation Plan, as amended and approved by theRegistrant's shareholders at the annual meeting of shareholders held on October 26, 2010 (the "Plan") and (b) 130,595 shares carried forward from the Registrant's Amended and Restated Equity Compensation Plan, which were subject tooptions that expired, were cancelled or otherwise terminated unexercised for any reason on or after December 28, 2009. In addition, pursuant to Rule416(a) under the Securities Act of 1933, as amended (the "Securities Act"), this Registration Statement also covers such additional sharesof Common Stock as may be issued to prevent dilution of the shares of Common Stock covered herebyresulting from stock splits, stock dividends or similar transactions. (3)Calculated solely for the purpose of this offering pursuant to Rule 457(h) on the basis of the average of the high and low prices of the Common Stock as reported on the Nasdaq Global Select Market on January 21, 2011. - 2 - PART I INFORMATION REQUIRED IN THE 10(a) PROSPECTUS This Registration Statement on Form S-8 is being filed by Cree, Inc. (the “Registrant”) to register 3,130,595 shares of the Common Stock of the Registrant, $0.00125 par value, issuable under the Cree, Inc. 2004 Long-Term Incentive Compensation Plan, as amended (the “Plan”). As permitted by the rules of the Securities and Exchange Commission (the “Commission”), this Registration Statement omits the information specified in Part I of Form S-8 and consists of only those items required by General Instruction E to Form S-8.The document containing the information specified in Part I will be delivered to the participants in the Plan as required by Rule 428(b) under the Securities Act.This documentis not being filed with the Commission as part of this Registration Statement or as a prospectus or prospectus supplement pursuant to Rule 424. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Pursuant to General Instruction E of Form S-8, the prior Registration Statements relating to the Plan, Registration Nos. 333-122073, 333-136903,333-148927, 333-156981and 333-164515filed with the Commission on January 14, 2005, August 25, 2006, January 29, 2008,January 27, 2009 and January 26, 2010, remain effective, and the contents of such Registration Statements are incorporated in this Registration Statement by this reference. Item 3.
